Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KULKARNI (US Pub. 2013/0132769).
Regarding independent claims 1, 8 and 15, KULKARNI discloses a method for use in a computing system, the method comprising: 
identifying plurality of storage devices (Fig.4: storage array #1, #2 and #3); 
generating a plurality of virtual drive sets, each virtual drive set corresponding to a different one of the plurality of storage devices, each virtual drive set including a plurality of virtual drives, such that each of the virtual drives in the virtual drive set is mapped to a different portion of the virtual drive set's corresponding storage device (Fig.4 and [0071]: Assuming the virtual drive 604 is healthy, the virtual drive 604 automatically can be read/write enabled and provisioned to serve as a logical storage 
instantiating a plurality of storage drive arrays, each of the storage drive arrays being formed of virtual drives from different virtual drive sets (Fig.4 and [0052]: The storage system 400 also can include one or more storage managers 410, 412 communicatively linked to the control node(s) 402. A storage managers 410, 412 can be implemented using any suitable processing system/device, such as the processing system 110 described in FIG. 1. The storage managers 410, 412 can be IBM SAN Volume Controllers, or any other suitable storage managers suitably configured to perform the processes and functions described herein. Each storage manager 410, 412 can manage one or more storage arrays and/or NASs 420, 430, 440, 450. For example, the storage manager 410 can manage a plurality of RAID groups 422, 424, 426 within a storage array 420, a plurality of RAID groups 432, 434, 436, 438 within a storage array 430, and one or more RAID groups, such as a RAID Group 442, within a NAS 440. Similarly, the storage manager 412 can manage one or more RAID groups within other storage arrays and/or NASs. At this point it should be noted that each storage array and/or NAS can include any number of RAID groups not exceeding their respective RAID capacities.);
instantiating a plurality of logical units, each of the logical units being instantiated on a different one of the plurality of storage drive arrays ([0048]: The virtual drive that is used as the virtual 
assigning at least some of the logical units to different software components that are executed on the computing system ([0050]: a virtual drive can include one or more logical storage volumes defined in one or more RAID groups. Each such logical volume can be assigned a logical unit number (LUN). As used herein, the term "virtual hot spare" means a virtual drive provisioned to be used in place of a physical data storage device (e.g., a HDD, SSD, or the like) in a RAID group, and which is configured to replace the data storage device while the RAID group remains active and before or after the physical data storage device is physically removed from a storage enclosure in which the data storage device is installed. As used herein, a storage array includes one or more RAID groups).
Regarding claims 2, 9 and 16, KULKARNI teaches wherein each of the storage devices includes a multi-channel storage device, and the virtual drives in any of the virtual drive sets are mapped to different channels of the virtual drive set's corresponding storage device ([0071]: Assuming the virtual drive 604 is healthy, the virtual drive 604 automatically can be read/write enabled and provisioned to serve as a logical storage volume within the RAID group 422 to replace the failed data storage device. Further, the address of the failed storage device can be mapped to the virtual drive 604. The address can comprise an enclosure number and/or port/slot number, or any other address suitable for identifying a storage device.).
Regarding claims 3, 10 and 17, KULKARNI teaches wherein the storage drive array includes a Redundant Array of Independent Disks (RAID) array (Fig.4).
Regarding claims 4, 11 and 18, KULKARNI teaches wherein generating any of the plurality of virtual drive sets includes selecting one of the plurality of storage devices, identifying a plurality of channels in the selected storage device, instantiating a plurality of virtual drives, and assigning each of the identified channels to a different one of the instantiated virtual drives (Fig.4 and [0051]-[0053]).
Regarding claims 5, 12 and 19, KULKARNI teaches wherein any of the virtual drives is configured to implement an interface for storing data in a set of memory blocks that is associated with the virtual drive's respective channel ([0048]: The virtual drive that is used as the virtual hot spare can be assigned as a logical storage volume outside of the storage array where the failed physical storage device is contained. For example the virtual drive can be defined by a storage manager or a control node.).
Regarding claims 7 and 14, KULKARNI teaches wherein any of the virtual drives includes a virtual block device object ([0048]: The virtual drive that is used as the virtual hot spare can be assigned as a logical storage volume outside of the storage array where the failed physical storage device is contained. For example the virtual drive can be defined by a storage manager or a control node.).

Allowable Subject Matter
Claim 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135